Citation Nr: 0728369	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  01-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under to the provisions of 38 U.S.C.A. § 1318, to include 
consideration of the theory of hypothetical entitlement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.  He was a prisoner of war of the German government from 
March 27 to April 29, 1945.  He died in November 1974.  The 
appellant in this case is his surviving spouse.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a February and March 2001 determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which found that new and material evidence 
had not been received to reopen a claim of entitlement to DIC 
benefits.

The appellant appealed the RO's determinations and in a 
November 2001 decision, the Board found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to DIC benefits based on service connection for 
the cause of the veteran's death.  The Board further found 
that the issue of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 had not been previously 
adjudicated and represented a new claim which was not subject 
to the reopening requirements of 38 C.F.R. § 3.156.  The 
Board, however, stayed de novo consideration of the claim, in 
light of a temporary stay on the adjudication of such claims 
imposed following a decision of the United States Court of 
Appeals for the Federal Circuit in National Organization of 
Veteran Advocates, Inc. v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).

In October 2003, following the lifting of the stay, the Board 
remanded the matter to the RO to ensure compliance with the 
notification requirements set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (West 
2002).  In a December 2004 decision, the Board denied 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.

The appellant appealed the Board's December 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the case was pending before the Court, in 
December 2005, the appellant's then-attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion to Remand.  In a 
December 2005 order, the Court granted the motion, vacated 
the Board's December 2004 decision denying DIC under the 
provisions of 38 U.S.C.A. § 1318, and remanded the matter for 
action consistent with the December 2005 joint motion which 
primarily directed consideration of the claim under the 
theory of hypothetical entitlement.

Subsequently, the case came before the Board in May 2006 at 
which time it was remanded in order to provide an appropriate 
VCAA duty to assist letter to the appellant and her 
representative, which included notice of any information and 
evidence not of record that is necessary to substantiate a 
claim for benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318, including under the hypothetical entitlement theory.  
As was instructed in the December 2005 joint remand, the 
Board requested that the notice include specific information 
about service connection based on the presumptive diseases 
for prisoners of war as provided in 38 C.F.R. § 3.309(c).

Pursuant to a December 2004 motion and the Board's granting 
thereof in December 2004, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The service medical records are incomplete.

2.  The veteran's death certificate shows that he died in 
November 1974, with the immediate cause of death listed as 
bronchopneumonia of the lower lobes due to, or as a 
consequence of, squamous cell carcinoma of the right 
retromolar, tonsil, and nasopharynx.
3.  At the time of his death, service connection had not been 
established for any disability although it appears that he 
was eligible for dental treatment.

4.  The veteran did not have a service-connected disability 
rated at 100 percent for ten years prior to his death, he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service, and, although he was 
a prisoner of war, he died before September 30, 1999. 

5.  The veteran would not have met the duration requirements 
for a total rating so as to satisfy 38 U.S.C.A. § 1318, but 
for clear and unmistakable error in a previous rating or 
Board decision issued prior to his death in November 1974. 

6.  All available service medical records were provided for 
the record in April 1962, prior to the issuance of any rating 
decision; no additional service medical records were located 
or added to the record thereafter.  

7.  There is no indication that any service department 
records existed at the time of a prior VA decision that were 
not previously considered by VA and which would provide a 
basis for reopening a claim finally decided during the 
veteran's lifetime and for awarding a total service-connected 
disability rating retroactively.  

8.  The appellant's claim for DIC benefits brought under the 
provisions of 38 U.S.C.A. § 1318 was considered to be pending 
prior to January 21, 2000; as such, the theory of 
hypothetical entitlement to benefits under 38 U.S.C.A. § 1318 
must be considered.

9.  The evidence does not establish that the veteran 
hypothetically could have established TDIU for the ten years 
immediately prior to his death, that is from November 1964, 
or for the five years immediately after his April 1945 
service discharge.

CONCLUSION OF LAW

The criteria to establish entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 have not been met, to 
include consideration under the theory of hypothetical 
entitlement.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (1999) and (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

Initially, the Board observes that the veteran's complete 
service medical records are unavailable in this case.  Even 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000, the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
service medical records were unavailable, through no fault of 
the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). The Board notes that 
the RO has attempted to obtain additional service medical 
records on several occasions to no avail.  As it appears that 
repeated attempts to obtain additional service medical 
records has been undertaken without success, the Board 
believes that VA has no further duty to assist in this 
regard.



VA's Duties to Notify and Assist

With respect to the claim of entitlement to DIC under to the 
provisions of 38 U.S.C.A. § 1318, to include consideration of 
the theory of hypothetical entitlement, the Board finds that 
the appellant has been adequately notified of the VCAA and of 
additional pertinent laws and regulations which were 
requested in the December 2005 joint motion to be provided to 
the appellant.  A VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO originally provided 
the appellant with notice of the VCAA and the provisions of 
38 U.S.C.A. § 1318 in February 2004, prior to the issuance of 
the June 2004 Supplemental Statement of the Case, after the 
stay was lifted.  Accordingly, the Board believes that the 
timing requirement of the notice as set forth in Pelegrini 
has been met to the extent possible given the unique facts of 
this case and to decide the appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the VCAA 
letter about the information and evidence that is necessary 
to substantiate the claims in this case.  Specifically, the 
February 2004 notice indicated that the evidence must show 
that the veteran died in service or that a service-connected 
condition caused or contributed to his death.  It was noted 
that VA may also grant DIC benefits if the veteran was 
continuously rated totally disabled due to service-connected 
disabilities for at least ten years before his death.  
Thereafter, duty to assist letters dated in July and December 
2006 provided the appellant with information relating to the 
theory of hypothetical entitlement under 38 U.S.C.A. § 1318.  
Additionally, SSOCs issued in June 2004 and June 2007 
notified the appellant of the reasons for the denial of her 
application under 38 U.S.C.A. § 1318, including under the 
theory of hypothetical entitlement and, in so doing, informed 
her of the evidence that was needed to substantiate her 
claim.

In addition, the RO notified the appellant in the duty to 
assist letters of 2004 and 2006 about the information and 
evidence that VA will seek to provide.  In particular, the 
letters indicated that reasonable efforts would be made to 
help her obtain evidence necessary to support her claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
and private medical records.

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the 2004 
and 2006 letters notified the appellant that she must provide 
enough information about the veteran's records so that they 
could be requested from the agency or person that has them.  
In addition, the letters informed the appellant that it was 
her responsibility to ensure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  The appellant was also requested to 
forward any medical reports that she had.  Accordingly, the 
duty to assist letters that were provided to the appellant 
specifically contained the "fourth element."  The Board 
finds that the appellant has been fully notified of the need 
to give to VA any evidence pertaining to her claim.  In this 
regard, the RO has informed the appellant in the 
aforementioned letters and in the 2004 and 2007 SSOCs of the 
reasons for the denial of her claim and, in so doing, 
informed her of the evidence that was needed to substantiate 
that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, the appellant was provided with 
this notice in the June 2007 SSOC.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The record documents several 
unsuccessful attempts to obtain the veteran's service medical 
records and records dated in 1971 and 1972 from the St. Louis 
VA MC. Some service medical records including the entrance 
and discharge examination reports are of record as are VA and 
private medical records pertinent to the years after service 
and this evidence was reviewed by both the RO and the Board 
in connection with the appellant's claim.  VA has also 
assisted the appellant and her representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
the appellant's claim.  In both April 2006 and June 2007, the 
appellant indicated that she had no additional evidence to 
offer for the record.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

Factual Background

The veteran died in November 1974 at the age of 53.  The 
immediate cause of death listed on the death certificate was 
bronchopneumonia of the lower lobes due to, or as a 
consequence of, squamous cell carcinoma of the right 
retromolar region, right tonsil, and nasopharynx.  At the 
time of his death, service connection had not been 
established for any disability.

Despite attempts to obtain them, the complete service medical 
records in this case are unavailable.  The available service 
medical records show that the veteran had dental evaluations 
and or work done in July 1944, November 1944 and October 
1945.  He was treated in September 1944 for a condition which 
appears to be nasopharyngitis, which was treated with nose 
drops.  Also of record is the veteran's June 1944 enlistment 
examination, which revealed that the conditions noted on 
enlistment consisted of (1) healed perforation of the left 
ear; (2) a scar on the upper 1/3 of the right thigh resulting 
from a bullet wound in 1937; and (3) swelling of the left 
ankle, following trauma sustained in March 1944.  X-ray films 
of the left ankle were negative.  The veteran's November 1945 
discharge examination revealed no clinical or psychiatric 
abnormalities and indicated that a chest X-ray film was 
normal.  

The veteran filed service connection claims in February 1962 
for unspecified conditions affecting the foot, head, teeth, 
back, kidney and stomach which he maintained were the result 
of his POW experience.  The record contains a July 1962 
statement of an attending physician, Dr. M., diagnosing 
malnutrition and avitamosis.  Dr. M. provided additional 
information in August 1962, indicating that he had first 
treated the veteran for these conditions in January 1957.  
Service connection for conditions affecting foot, head, 
teeth, back, kidney and stomach was denied in a September 
1962 rating decision.  The veteran was notified of that 
decision in September 1962 and did not appeal it.  

VA examinations conducted in April 1964 found no 
neuropsychiatric disorder, no skin disease, no evidence of 
anemia or malnutrition and no organic disease of the gastro-
intestinal tract.  Irritable colon symptomatology was noted.  
Service connection for a nervous condition and for skin 
disease was denied in a May 1964 rating decision.  The 
veteran was notified of that decision in June 1964 and did 
not appeal it. 

In a Statement of the Case issued in September 1964, service 
connection was established for dental conditions affecting 5 
teeth.  The veteran was also informed that service connection 
was not established for conditions affecting the foot, head, 
teeth, back, kidney and stomach.  It was explained that a 
left ankle condition was noted on the induction report and 
there was no indication in the discharge examination report 
or in the post-service medical records of chronic 
aggravation.  It was noted that there was no current evidence 
of any conditions affecting the head, back, kidney or 
stomach.  The RO further explained that colitis, first 
diagnosed 11 years after the veteran's discharge from 
service, was not shown to be etiologically related to 
service.

The record contains a November 1964 statement of Dr. M. 
indicating that he had treated the veteran since 1953 
primarily for complaints involving the gastric intestinal 
tract.  The doctor opined that, according to the veteran's 
report, it was during his 31 days as a POW that he developed 
gastrointestinal upset and had marked weight loss.

In a May 1965 decision, the Board denied service connection 
for conditions affecting foot, head, teeth, back, kidney and 
gastrointestinal tract.  

In April 1971, the veteran filed a service connection claim 
for cancer of the throat.  VA records show that the veteran 
was hospitalized from May to June 1971 for radiotherapy 
associated with epidermoid carcinoma of the right tonsil, 
palate and nasopharynx.  The veteran was treated for 
recurrence of this condition in February 1972, and from 
November 1972 to January 1973.

In a July 1971 rating action, non service-connected pension 
benefits were granted as it was determined that the veteran 
was permanently and totally disabled due to carcinoma of the 
right tonsil, palate and nasopharynx, unrelated to service.   
The history indicated that the veteran smoked a pack a day 
for 40 years and drank 4 to 5 beers a day.

In July 1973, the veteran was again treated for recurrence of 
carcinoma of the right retromolar trigone.  

In a March 1974 rating decision, special monthly pension on 
account of the need for aid and attendance was established 
due to the veteran's terminal cancer of the throat rendering 
him unable to take care of himself.  The veteran died in 
November 1974.

The appellant filed a VA Form 21-534, Application for DIC or 
Death Pension, in December 1974.  She indicated that she did 
not know if she was claiming that his death was due to 
service.  In a decision rendered in February 1975, the 
appellant was notified that service connection was not 
warranted for the cause of the veteran's death.  She did not 
appeal that decision and it became final.

In May 1996, the appellant filed a second DIC claim, this 
time maintaining that he was exposed to mustard gas in 
service.  An article entitled "Mustard Gas Update" and a 
written statement of July 1996 from the appellant were 
submitted, implying that the veteran was exposed to mustard 
gas during service.  In July 1996, the RO asked the appellant 
to provide additional evidence in support of her claim.  In 
July 1996, the appellant replied that she was unable to 
secure any additional evidence and had been told that the 
veteran's service medical records had been destroyed in a 
fire.  In an August 1996 rating decision, service connection 
for the cause of the veteran's death was denied.  The 
appellant was advised of that determination in August 1996 
and did not appeal it.

In August 2000, the appellant again filed a claim for 
unspecified VA death benefits by virtue of being the 
surviving spouse of the veteran.  In a November 2000 
memorandum, her representative requested review of the 
appellant's claim for VA death benefits.  

In the early months of 2001, the appellant submitted 
additional written statements re-asserting that she should be 
compensated.  The appellant also submitted copies of the 
veteran's service personnel records reflecting his service 
dates, a prisoner of war identification data form, and his 
death certificate.  Additionally, a May 1945 telegram, 
reflecting that the veteran was liberated in Germany and was 
returning home soon, and a postcard from the War Claims 
Commission, indicating receipt of a claim, were submitted.  

In correspondence from the RO issued in February and March 
2001, the appellant was informed that the previous 
determination on August 1996 denying service connected death 
benefits was confirmed, and informed her of the necessity of 
presenting new and material evidence in order to reopen the 
claim for readjudication on the merits.  In essence, the RO 
determined that the evidence she presented in early 2001 was 
new, but not material.  It was explained that the evidence 
merely provided information already established, such as the 
veteran's service on active duty from June 1944 to November 
1945, and that he was a prisoner of war from March to April 
1945, but did not indicate that there was any relationship 
between any principal or contributory cause of death and the 
veteran's period of military service, or that the veteran was 
exposed to mustard gas that in turn led to a terminal disease 
process, or that the veteran's fatal disease process is any 
way related to military service.

The record contains correspondence dated in April 2007 
indicating that hard and electronic copy files at the John 
Cochran and Jefferson Barracks facilities had been searched 
in order to obtain any of the veteran's medical records dated 
in 1971 and 1972, but no such records were found.

Legal Analysis

The appellant is seeking entitlement to DIC pursuant to the 
provisions of 38 U.S.C. § 1318.  In a case where the 
veteran's service medical records are unavailable or 
incomplete and presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out, however, the O'Hare precedent does not raise a 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim." Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

        Entitlement to DIC Benefits Pursuant 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service-
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, or for 10 or more 
years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had not established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000), a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e., only to claims pending 
on the date of the change of 38 C.F.R. § 3.22, January 21, 
2000.  Prior to that time, the amended 38 C.F.R. § 3.22 could 
not be retroactively applied.  As will be explained herein, 
it has been determined that there was a claim pending for DIC 
benefits under 38 U.S.C.A. § 1318 prior to January 21, 2000, 
and that therefore, the theory of hypothetical entitlement 
must be considered in this case.

The Board notes that 38 C.F.R. § 3.22 was amended in December 
2005 and now provides, in pertinent part, [f]or purposes of 
this section, "entitled to receive" means that the veteran 
filed a claim for disability compensation during his or her 
lifetime and one of the following circumstances is satisfied: 
[t]he veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the period specified 
in paragraph (a)(2) of this section but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or [a]dditional evidence 
submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) 
of this part for the relevant period specified in paragraph 
(a)(2) of this section.  See 70 Fed. Reg. 72211-01 
(December 2, 2005).

The appellant has been specifically notified of both the 
prior and amended versions of 38 C.F.R. § 3.22 in this case; 
the Board finds that there is no prejudice in proceeding with 
her claim for benefits under 38 U.S.C.A. § 1318 in this case.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Specifically, in the June 2007 supplemental statement of the 
case, she was advised of the provisions of 38 C.F.R. § 3.22 
in effect prior to the December 2005 amendment, and of the 
currently effective general provisions of 38 U.S.C.A. § 1318.  
Therefore, the Board will proceed with the adjudication of 
the appellant's claim on the merits.

	Current provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22 (2006)

The veteran's death certificate shows that he died in 
November 1974, with the immediate cause of death listed as 
bronchopneumonia of the lower lobes due to, or as a 
consequence of, squamous cell carcinoma of the right 
retromolar, tonsil, and nasopharynx.  At the time of his 
death, service connection had not been established for any 
disability.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (2006) in its 
current version are: (1) to meet the statutory duration 
requirements for a total disability rating at the time of 
death as enumerated under 38 C.F.R. § 3.22(a)(2)(i)(ii)(iii) 
(2006); (2) to show that such requirements would have been 
met, but for clear and unmistakable error in a previous 
decision under 38 C.F.R. § 3.22(b)(1) (2006); or (3) to show 
that service department records in existence at the time of a 
prior VA decision that were not previously considered by VA 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively under 38 C.F.R. 
§ 3.22(b)(2) (2006).

The veteran did not have a service-connected disability rated 
at 100 percent for ten years prior to his death, he was not 
continuously rated as totally disabled for the five-year 
period after his discharge from service, and, although he was 
a prisoner of war, he died before September 30, 1999.  
Accordingly, he does not meet any of the current criteria 
under the provisions of 38 C.F.R. § 3.22(a)(2).  

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error in a previous decision.  Pertinent law 
provides that previous determinations, which are final and 
binding, will be accepted as correct in the absence of clear 
and unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).  When the Board affirms a decision of an 
RO, the RO determination "is subsumed by the final appellate 
decision" pursuant to 38 C.F.R. § 20.1104.  The effect of 
subsuming is that, as a matter of law, no claim of CUE can 
exist with respect to that RO decision.  See 38 C.F.R. § 
20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); 
Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); and Chisem 
v. Gober, 10 Vet. App. 526, 528 (1997).

However, when a lengthy period of time passes between the RO 
decision denying a VA benefit and a subsequent Board decision 
denying the identical benefit, the question of whether the 
subsequent Board decision subsumes the earlier RO decision is 
not automatic, but depends upon whether the Board decision 
decided the same issue that the RO decided and whether the RO 
and subsequent Board decisions were based upon the same 
evidentiary record.  See Brown v. Principi, 15 Vet. App. 421 
(2002).  In Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1999), 
the Federal Circuit found that a 1960 RO decision had been 
subsumed by the Board's later 1969 decision (called delayed 
subsuming), and that the later Board decision was based upon 
essentially the same evidentiary record, although "some new 
and material evidence had been acquired in the interim."  
Dittrich at 1353; see also VAOGCPREC 14-95.

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  "To prove the existence of 
clear and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE, the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).  When considering a 
claim of CUE, the determination must be made based on the 
record and the law in existence at the time of the prior, 
final decision.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).

Inasmuch as it has been determined that the appellant's claim 
has been pending since December 1974, it follows that only 
rating decisions issued prior to that time may be the subject 
of final decisions.  Accordingly, the only rating decisions 
which might be the subject of a CUE allegation are those 
issued in September 1962 and May 1964.  Later rating actions 
of July 1971 and March 1974 granted the benefits sought, 
i.e., non service-connected pension and entitlement to 
special monthly pension based on the need for aid and 
attendance, and therefore would not be subject to challenge 
based on CUE.  Moreover, both of those claims specifically 
related to the veteran's non service-connected conditions and 
not to an attempt to establish service connection.  

With respect to the September 1962 rating decision denying 
conditions affecting foot, head, teeth, back, kidney and 
stomach, this rating action was subsumed by a May 1965 Board 
decision which denied the same claims, essentially based on 
review of the same evidence.  Where the rating decision is 
deemed subsumed by a supervening Board decision, then as a 
matter of law the rating decision cannot be the subject of a 
claim of CUE.  Rather, in such a case, the claimant "must 
proceed before the Board" and urge that there was CUE in the 
Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. 
Cir. 2000).  With regard to the May 1964 rating decision, 
denying service connection for a mental disorder and a skin 
disease, the veteran was notified of this decision and of his 
appellate rights in June 1964 and the decision was not 
appealed.  As such, it is considered final.  See U.S.C. § 
4005(c) (1970); C.F.R. §§ 3.104, 19.118, 19.153 (1972).  

With respect to all rating and Board decisions issued prior 
to December 1974, neither the veteran, during his lifetime, 
nor the appellant has successfully pled CUE as to any final 
rating action or Board decision, in an attempt to establish 
service connection for any condition.  A review of those 
decisions does not establish or even suggest that CUE existed 
in any of those decisions, when evaluated based on the 
evidence of record at the time that each decision was 
rendered. 

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service- 
connected disability rating retroactively.  In this regard, 
the complete service medical records are unavailable in this 
case.  The available service medical records were provided 
for the record in April 1962, prior to the issuance of any 
rating decision; no additional records have been located or 
added since that time.  Therefore there is no basis for a 
showing that service department records in existence at the 
time of a prior VA decision were not previously considered by 
VA provide and provide a basis for reopening a claim finally 
decided during the veteran's lifetime and for awarding a 
total service-connected disability rating retroactively under 
38 C.F.R. § 3.22(b)(2) (2006).

Accordingly, the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318 and the currently effective 
provisions of 38 C.F.R. § 3.22(a), (b).

	Hypothetical Entitlement

Pursuant to the Court's December 2005 Order, the Board will 
consider, in this decision, whether there was any evidence in 
the veteran's file at the time of his death in November 1974 
which would support a finding that he would have been 
entitled to a total schedular evaluation for any service-
connected disability or that he would have been entitled to 
an award of total disability compensation based on individual 
unemployability due to service-connected disabilities (TDIU) 
during the 10 years prior to his death in November 1974.

As indicated at the time of the veteran's death, he had no 
service connected conditions.  The appellant urges that 
service connection for some condition is warranted by virtue 
of the veteran's verified POW status or in the alternative 
based on her assertions that he was exposed to Mustard Gas in 
service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic diseases, including cardiovascular diseases, 
service connection is presumed if the disease was shown to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The Board notes that the presumptive provisions for service 
connection for a veteran who was a former POW were revised to 
include atherosclerotic heart disease or hypertensive 
vascular disease effective October 7, 2004.

Specifically, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended as follows:

Diseases specific as to former prisoners of war.

(1) If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied: psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2) If the veteran; (i) Is a former prisoner of war and: (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where related directly to infectious 
causes; cirrhosis of the liver.

69 Fed. Reg. 60083-60090 (October 7, 2004) (codified at 38 
C.F.R. § 3.309(c)).

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service (such as 
Mustard Gas), together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances: (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3) full- body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be established under this section 
if there is affirmative evidence that establishes a non 
service-related supervening condition or event was the cause 
of the claimed condition.  See 38 C.F.R. § 3.316 (2006).

Initially, the Board has considered whether service 
connection was warranted for any of the claimed conditions 
for which service connection was sought by the veteran prior 
to his death in November 1974.  Significantly, the veteran 
did not file any service connection claims during the first 5 
post-service years, nor does the file include any medical 
records dated during that time period.  Service connection 
for several conditions was initially sought in March 1962.  
In this regard the record reflects that in various rating 
actions issued prior to November 1974 and in a May 1965 Board 
decision, service connection was denied for conditions 
affecting foot, head, back, kidney and gastrointestinal 
tract, as well as for claimed mental and skin conditions.  In 
essence, these claims were denied as none of these conditions 
were shown to be present upon discharge from service, and 
there was no evidence of any skin condition or mental 
disorder, head, or kidney condition rendered post-service.  

Conditions including malnutrition and avitaminosis were 
diagnosed in 1957, but when the veteran was evaluated by VA 
in 1964, there was no evidence of anemia or malnutrition and 
no organic disease of the gastro-intestinal tract.  Irritable 
colon symptomatology was noted in 1964 and a gastrointestinal 
tract disorder was initially identified in 1953, but these 
conditions were diagnosed more than 5 years after the 
veteran's discharge from service and were not etiologically 
related to his period of service by any evidence of record 
dated prior to his death.  Some spurring of the lower back 
was shown by X-ray films taken in April 1964, and again this 
was documented nearly a decade after the veteran's discharge 
from service and more than 10 years prior to his death, and 
was not etiologically related to his period of service by any 
evidence of record dated prior to his death.  It appears 
that, according to a September 1962 decision, service 
connection/treatment was warranted for dental conditions 
affecting some teeth, but that this was to a degree of less 
than 10 percent disabling.  

A condition affecting the foot was also claimed and the 
service medical records reflect that the veteran had a pre-
existing left ankle problem.  No left ankle problems or 
treatment were documented in service, shown by the discharge 
examination report, or diagnosed post-service.

Significantly, the Board observes that the record contains no 
objective clinical evidence which reflects that any of the 
conditions for which service-connection was sought during the 
veteran's lifetime (conditions affecting foot, head, back, 
kidney and gastrointestinal tract, as well as for claimed 
mental and skin conditions), or for conditions including 
malutrition, avitaminosis or colitis, which were treated or 
diagnosed during the 10 year period extending from November 
1964, 10 years prior to the veteran's death, until his death 
in November 1974.  The Board observes that a gastro-
intestinal tract condition was treated in November 1964 by 
Dr, M., but that this was treated just over 10 years prior to 
the veteran's death.  

The record establishes that the cause of the veteran's death 
in November 1974 was attributed to bronchopneumonia of the 
lower lobes due to, or as a consequence of, squamous cell 
carcinoma of the right retromolar, tonsil, and nasopharynx.  
The veteran did not file a service connection claim for this 
condition prior to his death.  VA medical records reflect 
that this condition was initially diagnosed in March 1971, 
approximately 3 and a half years prior to the veteran's 
death, and accordingly the durational requirement (10 years 
prior to death) of 38 C.F.R. § 3.22 could not have been met 
under the theory of hypothetical entitlement.  
In this case there is simply no competent evidence of record 
which establishes or even suggests that the veteran sustained 
exposure to Mustard Gas in service, nor did the veteran 
assert that he sustained such exposure at any point during 
his lifetime.  The sole evidence presented regarding the 
contention that the veteran's death was attributable to 
exposure to Mustard Gas in service consists of the 
appellant's unsubstantiated assertions in this regard and an 
article presented by her which is immaterial to this case.

Moreover, the medical records do not indicate any nexus 
between service or any incident therein, and the development 
of squamous cell carcinoma of the right retromolar, tonsil, 
and nasopharynx, initially diagnosed more than 25 years after 
the veteran's discharge from service which ultimately 
resulted his death.  In fact, the clinical evidence appears 
to implicate the veteran's heavy and long-term tobacco use, 
described as smoking a pack a day for 40 years, and not any 
alleged in-service exposure to chemical agents, as the 
genesis of his fatal condition.

The record does not indicate that the veteran hypothetically 
could have established TDIU for the ten years immediately 
prior to his death, that is from November 1964, or for the 
five years immediately after his 1945 service discharge, 
during which time he filed no service connection claims and 
had no documented medical treatment.  Accordingly, the 
veteran could not even hypothetically have been in receipt of 
TDIU under 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (1999).

Accordingly, because the requirements of 38 U.S.C.A. § 1318 
can not be satisfied, under either an "actual claims" or a 
"hypothetical claims" theory, the DIC claim must be denied.  
The evidence is not in relative equipoise; therefore, the 
appellant may not be afforded the benefit of the doubt in the 
resolution of her claim for DIC benefits under 38 U.S.C.A. § 
1318.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied.  See Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").
ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318, 
to include consideration of hypothetical entitlement is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


